Title: From James Madison to William Shaler, 24 August 1816
From: Madison, James
To: Shaler, William,Chauncey, Com. Isaac



James Madison President of the United States of America.
To all whom these presents shall concern Greeting
City of Washington August 24, 1816

Reposing especial Trust and Confidence in the Integrity, Prudence and Ability of William Shaler, of the State of New York, and Isaac Chauncey a Captain in the Navy of the United States, I do appoint them jointly and severally Commissioners of the United States of America, with authority to meet a Commissioner or Commissioners having like authority from the Dey and Regency of Algiers, and with him or them to negotiate and conclude a settlement of the subsisting differences, and an annulment of the Eighteenth Article of the Treaty concluded on the thirtieth day of June one thousand eight hundred and fifteen, between the United States and the Regency of Algiers, transmitting the article or articles which may be entered into for this purpose, for the ratification of the President of the United States, by and with the advice and consent of the Senate of the United States. 
In Testimony whereof, I have caused the Seal of the United States to be affixed to these presents and signed the same with my hand. Done at the City of Washington the twenty fourth day of August A.D. 1816; and of the Independence of the United States, the Forty first.
By the President,James Madison
Jas Monroe
Secretary of State
